IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                        STATE V. HEINEN


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 STATE OF NEBRASKA, APPELLEE,
                                                V.

                                 SHANE E. HEINEN, APPELLANT.


                              Filed June 22, 2021.   No. A-20-929.


       Appeal from the District Court for Lancaster County: SUSAN I. STRONG, Judge. Affirmed.
       Joe Nigro, Lancaster County Public Defender, and Timothy M. Eppler for appellant.
       Douglas J. Peterson, Attorney General, and Jordan Osborne for appellee.


       MOORE, RIEDMANN, and BISHOP, Judges.
       BISHOP, Judge.
                                      I. INTRODUCTION
        Shane E. Heinen pled no contest to one count of “Generation of Child Pornography - age
19 or over.” The Lancaster County District Court sentenced him to 29 to 36 years’ imprisonment.
Heinen claims that the district court imposed an excessive sentence and that he was denied his
right to effective assistance of counsel. We affirm.
                                       II. BACKGROUND
       On July 9, 2020, the State filed an information charging Heinen with two counts: count I,
“Generation of Child Pornography - age 19 or over,” a Class ID felony, pursuant to Neb. Rev. Stat.
§§ 28-1463.03 (Cum. Supp. 2020) and 28-1463.04(2) (Reissue 2016); and count II, third degree
sexual assault of a child, a Class IIIA felony, pursuant to Neb. Rev. Stat. § 28-320.01(3) (Reissue
2016).




                                               -1-
       A videoconference hearing was held on September 28, 2020. Pursuant to a plea agreement,
Heinen pled no contest to count I of the information, and in exchange, the State dismissed count
II and agreed to not pursue a habitual criminal enhancement. According to the factual basis
provided by the State,
       [O]n December 2nd, 2019, [J.B.] reported to the Lancaster County Sheriff’s Office that her
       daughter, 10-year-old [K.M.], with a date of birth of April . . . 2009, had disclosed during
       a therapy session earlier that day that she had been the victim of sexual abuse at the hands
       of Shane Heinen, the defendant, who was [J.B.’s] boyfriend. . . .
                So, sheriff’s deputies contacted the defendant . . . on December 2nd, 2019, and
       interviewed him. He denied the allegations of the sexual assault.
                Deputies did gain access to his cell phone, after he consented to a download.
                On December 3rd of 2019, Investigator Loos of the sheriff’s office reviewed the
       downloaded contents of the defendant’s cell phone. During that time, several images of
       [K.M.] touching as well as holding the erect penis of defendant . . . were identified, as well
       as images of [K.M.] holding the flaccid penis of defendant . . . .
                The defendant was brought back to the sheriff’s office on December 3rd, 2019, for
       further interview. At that time, he was confronted with the photographs on the phone that
       were taken at [an address] in Lancaster County, Nebraska, defendant’s and [J.B.’s]
       residence, . . . he admitted to those photos being taken at that residence sometime within
       the last few weeks prior to the interview on December 3rd, 2019.
                Defendant stated that 10-year-old [K.M.] touched his penis, that she wanted to see
       it, and also stated he explained to her what pornography was.
                These events did all occur here in Lancaster County, Nebraska.

The district court accepted Heinen’s no contest plea to count I--“Generation of Child
Pornography - age 19 or over”--and found him guilty of the same. The case was set for sentencing.
        After a videoconference hearing on December 2, 2020, the district court sentenced Heinen
to 29 to 36 years’ imprisonment, with credit for 272 days already served; the sentence was to run
consecutively to any other sentence being served by Heinen. Additionally, Heinen was subject to
the Nebraska Sex Offender Registration Act.
        Heinen appeals.
                                III. ASSIGNMENTS OF ERROR
       Heinen assigns, reordered, that (1) the district court imposed an excessive sentence and (2)
he received ineffective assistance from trial counsel who failed to (a) effectively communicate
with him regarding accusations, evidence, and procedure, and (b) coerced him to enter a plea by
scheduling an entry of plea hearing without telling him, and telling him he would be sentenced
only up to 8 to 10 years’ imprisonment if he entered a plea.
                                  IV. STANDARD OF REVIEW
       An appellate court will not disturb a sentence imposed within the statutory limits absent an
abuse of discretion by the trial court. State v. Lierman, 305 Neb. 289, 940 N.W.2d 529 (2020).




                                                -2-
Abuse of discretion occurs when a trial court’s decision is based upon reasons that are untenable
or unreasonable or if its action is clearly against justice or conscience, reason, and evidence. Id.
        Whether a claim of ineffective assistance of trial counsel may be determined on direct
appeal is a question of law. In reviewing claims of ineffective assistance of counsel on direct
appeal, an appellate court decides only whether the undisputed facts contained within the record
are sufficient to conclusively determine whether counsel did or did not provide effective assistance
and whether the defendant was or was not prejudiced by counsel’s alleged deficient performance.
State v. Blaha, 303 Neb. 415, 929 N.W.2d 494 (2019).
                                          V. ANALYSIS
                                      1. EXCESSIVE SENTENCE
         Heinen was convicted of one count of “Generation of Child Pornography - age 19 or over,”
a Class ID felony, pursuant to §§ 28-1463.03 and 28-1463.04(2). The Class ID felony was
punishable by a mandatory minimum of 3 years’ imprisonment and up to a maximum of 50 years’
imprisonment. See Neb. Rev. Stat. § 28-105 (Cum. Supp. 2020). Heinen was sentenced to 29 to
36 years’ imprisonment; his sentence was within the statutory range.
         When imposing a sentence, a sentencing judge should consider the defendant’s (1) age, (2)
mentality, (3) education and experience, (4) social and cultural background, (5) past criminal
record or record of law-abiding conduct, and (6) motivation for the offense, as well as (7) the
nature of the offense and (8) the violence involved in the commission of the crime. State v.
Lierman, supra. The appropriateness of a sentence is necessarily a subjective judgment and
includes the sentencing judge’s observation of the defendant’s demeanor and attitude and all the
facts and circumstances surrounding the defendant’s life. Id.
         Heinen was 29 years old at the time of sentencing. According to the presentence report
(PSR), Heinen was separated from his wife and had no children. He had a GED and had completed
some college, with no plans to further his education. He was working prior to his arrest. Heinen
reported being molested by his older half-brother when he was a child, and reported being
physically abused by his father. He has a long history of alcohol and drug use, and reported
completing treatment in 2019. Heinen admitted to being under the influence of alcohol at the time
of his present offense.
         Heinen has numerous entries in his juvenile history, which we will not recount here. His
adult criminal history includes: MIP three times in 2008 and 2009 for which he was fined the first
two times and sentenced to 14 days in jail the third time; disorderly conduct in 2009 for which he
was fined; “Theft-Shoplifting” in 2009 for which he paid restitution and was sentenced to 14 days
in jail (served concurrently with his 2009 MIP sentence); second degree forgery in 2009 for which
he paid restitution and was sentenced to 7 days in jail; obstructing a peace officer in 2010 for which
he was fined and sentenced to 53 days in jail; “Theft-Shoplifting” twice in 2010 for which he was
sentenced to 60 days in jail the first time and was fined and sentenced to 30 days in jail the second
time; MIP and failure to appear in 2010 for which he was sentenced to 45 days in jail each (served
consecutively); criminal trespass in 2010 for which he was sentenced to 33 days in jail;
“Theft-Unlawful Taking” in 2011 for which he was sentenced to 20 months to 3 years’
imprisonment; criminal mischief in 2011 for which he was sentenced to 365 days in jail;
“Attempted Theft by Unlawful Taking” in 2016 for which he was fined and sentenced to 60 days


                                                -3-
in jail; “Theft by Unlawful Taking” in 2017 for which he was sentenced to 14 days in jail;
possession of drug paraphernalia in 2017 for which he was fined; criminal impersonation amended
to false reporting in 2017 for which he was sentenced to 30 days in jail; and “DUI-Cause Serious
Bodily Injury” and “Leave Scene of Injury Accident-Serious Bodily Injury” in 2017 for which he
was sentenced to 18 months’ imprisonment each (consecutive), and postrelease supervision of 18
months and 24 months respectively, he was also fined and had his driver’s license revoked. Heinen
was on postrelease supervision at the time of the current offense, the details of which have been
set forth previously.
         The probation officer conducted a “Level of Service/Case Management Inventory.” Heinen
was assessed as a “very high risk to reoffend.” He scored “very high risk” in the criminogenic risk
factor domains for criminal history, companions, alcohol/drug problem, procriminal attitude/
orientation, and antisocial pattern. He scored “high risk” in the domains for education/employment
and leisure/recreation. And he scored “medium risk” in the domain for family/marital. The
“Vermont Assessment of Sex Offender Risk-2” placed Heinen as a “moderate high risk” for
recidivism.
         The probation officer stated that Heinen appeared to be engaging in minimization or denial
regarding his problem with alcohol or drugs and regarding his role in the present offense. Heinen’s
statement in the PSR includes the following: that he “never took any of these photos”; “I know
that I was under the influence of drugs and alcohol at the time” “[a]nd wast [sic] fully aware if at
all of what was going on”; “I know that [K.M.] had it out for me sence [sic] I got released from
prison in July of 2019” and “[s]he’s been wanting me to go back ever since I got released”; “[s]he
has made comments and actions towards me that have been innapropreat [sic]”; and “I’m truely
[sic] sorry for what has happened and I take full responsibility.”
         At the sentencing hearing, Heinen’s counsel stated that from reading the PSR, “a person
could take that Mr. Heinen has not accepted responsibility and is showing no remorse, but that is
not the case.” Rather, Heinen “is very contrite as to what happened in this case, very ashamed as
to what has happened, also feels very badly for the victim because of the actions he took.” Heinen
understands that he violated the victim’s trust. Counsel believed a sentence of 8 to 10 years’
imprisonment would be appropriate because it does not diminish the seriousness of the offense nor
depreciate respect for the law, and “even if he serves half of that [time] and is eligible for parole
in half of that, it’s still a long, long time for a man of his age.” Heinen personally addressed the
district court stating that he wanted to apologize to the victim, and that he took “full responsibility”
for his actions.
         The district court noted that it had reviewed the PSR, including a letter written by the
victim, and a letter sent by Heinen to the victim’s mother while he was in jail and the case was
pending. The victim’s letter set forth the effect that Heinen’s actions had on her, as well her desire
that he be “sentenced for life.” In his letter to the victim’s mother dated October 9, 2020, Heinen
made statements including: “I know what I was being accused of and I know what I was charged
with,” “[b]ut its [sic] all bullshit”; “[y]ou know just as well as I do that I didn’t do this”; “they
charged me with generation of child pornography because [K.M.] had taken pictures of herself on
my phone at some point and deleted them rite [sic] after taken [sic] them,” “[a]nd although I wasn’t
aware of those photos im [sic] still being charged”; and “[a]n innocent man is going to prison.”



                                                 -4-
         The district court stated that it considered this a “very serious offense” and took the victim’s
letter and her wishes into account in sentencing. The court further stated that “looking at the letter
sent to . . . the victim’s mother, I don’t know that [Heinen] is fully remorseful for his actions,” and
therefore “a fairly lengthy prison sentence is in order.” The court, “having regard for the nature
and circumstances of the crimes and the history, character and condition of the defendant,”
sentenced Heinen as set forth previously. The court stated that a lesser sentence would depreciate
the seriousness of the crime and promote disrespect for the law.
         In his brief on appeal, Heinen contends that his sentence was an abuse of discretion because
the district court “improperly focused, almost exclusively, on the nature of the offense,” and “failed
to give proper weight to other relevant considerations,” such as his willingness to enter a plea, his
need for further treatment for issues with drugs and alcohol, his past as an abuse victim, and his
acceptance of responsibility.” Brief for appellant at 19.
         Having considered the relevant factors in this case, we find that Heinen’s sentence was not
excessive or an abuse of discretion and his sentence is therefore affirmed. See State v. Lierman,
305 Neb. 289, 940 N.W.2d 529 (2020) (sentence imposed within statutory limits will not be
disturbed on appeal absent abuse of discretion by trial court).
                                   2. EFFECTIVENESS OF COUNSEL
        Generally, a voluntary guilty plea or plea of no contest waives all defenses to a criminal
charge. State v. Blaha, 303 Neb. 415, 929 N.W.2d 494 (2019). Thus, when a defendant pleads
guilty or no contest, he or she is limited to challenging whether the plea was understandingly and
voluntarily made and whether it was the result of ineffective assistance of counsel. Id.
        Heinen has different counsel on direct appeal. When a defendant’s trial counsel is different
from his or her counsel on direct appeal, the defendant must raise on direct appeal any issue of
trial counsel’s ineffective performance which is known to the defendant or is apparent from the
record. Id.
        Generally, to prevail on a claim of ineffective assistance of counsel under Strickland v.
Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the defendant must show
that his or her counsel’s performance was deficient and that this deficient performance actually
prejudiced the defendant’s defense. State v. Blaha, supra. To show that counsel’s performance was
deficient, a defendant must show that counsel’s performance did not equal that of a lawyer with
ordinary training and skill in criminal law. Id. In a plea context, deficiency depends on whether
counsel’s advice was within the range of competence demanded of attorneys in criminal cases. Id.
When a conviction is based upon a guilty or no contest plea, the prejudice requirement for an
ineffective assistance of counsel claim is satisfied if the defendant shows a reasonable probability
that but for the errors of counsel, the defendant would have insisted on going to trial rather than
pleading guilty. Id. The two prongs of the ineffective assistance of counsel test under Strickland
may be addressed in either order. State v. Blaha, supra.
        Thus, in reviewing Heinen’s claims of ineffective assistance of counsel on direct appeal,
we decide only whether the undisputed facts contained within the record are sufficient to
conclusively determine whether counsel did or did not provide effective assistance and whether
the defendant was or was not prejudiced by counsel’s alleged deficient performance. See id.



                                                  -5-
        Heinen claims that his trial counsel failed to (a) effectively communicate with him
regarding accusations, evidence, and procedure, and (b) coerced him to enter a plea by scheduling
an entry of plea hearing without telling him, and telling him he would be sentenced only up to 8
to 10 years’ imprisonment if he entered a plea.
                                        (a) Communication
        Heinen claims that his trial counsel failed to effectively communicate with him regarding
the accusations against him, the evidence available, and the procedural process of the case. The
record shows otherwise.
        Prior to entering his “no contest” plea on September 28, 2020, Heinen was present at two
videoconference hearings during which the nature of the case against him was mentioned. At bond
reduction hearings on June 2 and August 10, the State argued against a bond reduction stating that
the charges “involve the sexual assault of a minor and generation of child pornography,” and “[t]he
victim in this case is a minor.”
        At the plea hearing on September 28, 2020, Heinen was informed by the State that count I
of the information charged him with “the generation of child pornography, and you’re over 19
years of age at the time.” Both the State and the district court went into detail about the charge
against him. The court informed Heinen that count I of the information alleged:
        [O]n, about or between July 6th of 2019, and December 2nd of 2019, in Lancaster County,
        Nebraska, you, who are 19 years of age or older, did knowingly make, publish, direct,
        create, provide, or in any manner generate any visual depiction of sexually explicit conduct
        which had a child, other than you, as one of its participants or portrayed observers; or
        knowingly purchase, rent, sell, deliver, distribute, display for sale, advertise, trade or
        provide to any person any visual depiction of sexually explicit conduct which had a child
        as one its participants or portrayed observers; or knowingly employ, force, authorize,
        induce or otherwise cause a child to engage in any visual depiction of sexually explicit
        conduct which has a child as one of its participants or portrayed observers; or as a parent,
        stepparent, legal guardian or any person with custody or control of a child, knew the content
        thereof, did consent to such child engaging in any visual depiction of sexually explicit
        conduct which had a child as one of its participants or portrayed observers.

Heinen confirmed his understanding of the charge against him. The court also asked Heinen if his
attorney had explained the charge against him as set forth in count I, and Heinen responded, “Yes.”
Heinen confirmed his understanding of what the State would have to prove beyond a reasonable
doubt in order to convict him of the crime, and he confirmed that his attorney explained that to
him.
         Heinen confirmed to the district court that he had told his attorney everything he knew
about the case and was unaware of anything that could help him that he had not already discussed
with his attorney. As set forth previously, the State gave a factual basis for the plea, stating what
it believed the evidence would be.
         The district court also advised Heinen of his rights, including the presumption of
innocence, the right to a trial, the right to confront his accusers and present witnesses in his own
defense, the right against self-incrimination, and the State’s burden to prove guilt beyond a


                                                -6-
reasonable doubt. Heinen confirmed his understanding of his rights and his desire to waive those
rights and enter a plea. Heinen also confirmed his understanding that if the court accepted his plea
that he would be waiving his right to challenge any statements, admissions, or confessions made
by him, as well as any evidence seized from him. Heinen confirmed that he had the opportunity to
discuss his rights with his attorney and denied needing any more time to discuss them with his
attorney. Heinen’s trial counsel also confirmed that he had discussed Heinen’s rights with him,
and stated his belief that Heinen understood his rights and the consequences of waiving those
rights.
        The district court advised Heinen that if the court accepted his plea and found him guilty
that he would be subject to the requirements of the Nebraska Sex Offender Registration Act.
Heinen confirmed his understanding of that and also confirmed that he had discussed the
requirements of the Sex Offender Registration Act with his attorney; he denied needing any more
time to discuss the requirements with his attorney.
        Based on the foregoing, the record affirmatively refutes Heinen’s claim that his trial
counsel failed to effectively communicate with him regarding the accusations against him, the
evidence available, and the procedural process of the case. Regardless of specific communications
between Heinen and his trial counsel, Heinen cannot show prejudice as to this claim because the
charge and evidence against him, as well as the process, were discussed by the district court at the
plea hearing and Heinen confirmed his understanding thereof. Accordingly, this claim of
ineffective assistance of trial counsel fails.
                                           (b) Coercion
        Heinen claims that he was coerced into entering a plea because trial counsel scheduled the
original entry of plea hearing without telling him. The original entry of plea hearing was held via
videoconference on August 31, 2020, and the record reflects that Heinen was present. However,
even if that hearing was scheduled without Heinen’s knowledge, he cannot show any prejudice.
As Heinen himself notes, the original plea hearing was ultimately continued, on his trial counsel’s
motion, to September 28. It was at the September 28 hearing that Heinen entered his “no contest”
plea. Heinen makes no claim or argument that the September 28 hearing was scheduled without
his knowledge. In fact, Heinen was present on the August 31 videoconference when the district
court stated on the record that the hearing was continued to September 28. Accordingly, this claim
of ineffective assistance of trial counsel fails.
        Heinen further claims that he was coerced into entering a plea because trial counsel told
him he would be sentenced only up to 8 to 10 years’ imprisonment. He asserts that he was
prejudiced by trial counsel’s deficient performance. But the record shows otherwise. At the plea
hearing, the district court informed Heinen that the Class ID felony carried a mandatory minimum
of 3 years’ imprisonment, with a maximum of 50 years’ imprisonment. The court asked Heinen,
“[H]as anyone made any promises or representations to you concerning what my sentence will be
in this case if I accept your plea and find you guilty?” Heinen responded, “No.” From these
statements, the record affirmatively refutes Heinen’s claim that he was coerced into entering a plea
because trial counsel told him he would be sentenced only up to 8 to 10 years’ imprisonment.
Accordingly, this claim of ineffective assistance of trial counsel fails.



                                               -7-
                                       VI. CONCLUSION
       For the reasons stated above, we affirm Heinen’s sentence. The record is also sufficient to
review both of Heinen’s claims of ineffective assistance of trial counsel, and we conclude that both
claims fail.
                                                                                        AFFIRMED.




                                               -8-